Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2010                                                                                                   Marilyn Kelly,
                                                                                                                    Chief Justice

  140415 & (14)                                                                                        Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                          Justices

  v                                                                 SC: 140415
                                                                    COA: 294843
                                                                    Wayne CC: 08-008639-01-FC
  DERRICK LEE SMITH,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the January 4, 2010 order of the Court of Appeals is considered, and it is
  DENIED, because we are not persuaded that the questions presented should be reviewed
  by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2010                        _________________________________________
         y0517                                                                 Clerk